Exhibit 10.29

THE LUBRIZOL CORPORATION

OFFICERS’ SUPPLEMENTAL

RETIREMENT PLAN

(As Amended)

The Lubrizol Corporation hereby establishes, effective as of January 1, 1993,
The Lubrizol Corporation Officers’ Supplemental Retirement Plan (the “Plan”) for
the purpose of providing deferred compensation benefits to a select group of
management or highly compensated employees.

Section 1. Definitions. For the purposes hereof, the following words and phrases
shall have the meanings indicated, unless a different meaning is plainly
required by the context:

(a) Beneficiary. The term “Beneficiary” shall mean a person who is designated by
a Participant to receive benefits payable upon his death pursuant to the
provisions of Section 6.

(b) Code. The term “Code” shall mean the Internal Revenue Code as amended from
time to time. Reference to a section of the Code shall include such section and
any comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.

(c) Company. The term “Company” shall mean The Lubrizol Corporation, an Ohio
corporation, its corporate successors and the surviving corporation resulting
from any merger of The Lubrizol Corporation with any other corporation or
corporations.

(d) Credited Service. The term “Credited Service” shall mean a Participant’s
years of service with the Company equal to the number of full and fractional
years of service (to the nearest twelfth of a year) beginning on the date the
Participant first performed an hour of service for the Company and ending on the
date he is no longer employed by the Company.

(e) Final Average Pay. Effective, January 1, 1997, the term “Final Average Pay”
shall mean the aggregated amount of Basic Compensation (as that term is defined
in the Lubrizol Pension Plan modified to add cash (but not shares), if any,
which the Participant has elected to defer under The Lubrizol Corporation
Deferred Compensation Plan for Officers (which was adopted effective July 25,
1994) or under The Lubrizol Corporation Executive Council Deferred Compensation
Plan (which was adopted effective January 1, 1997), received by the Participant
during the three consecutive calendar years during which such Participant
received the greatest aggregate amount of Basic Compensation, as defined above,
within the most recent ten years of employment, divided by 36.



--------------------------------------------------------------------------------

(f) Lubrizol Pension Plan. The term “Lubrizol Pension Plan” shall mean The
Lubrizol Corporation Pension Plan as the same shall be in effect on the date of
a Participant’s retirement, death, or other termination of employment.

(g) Normal Retirement Date. The term “Normal Retirement Date” shall mean the
first day of the month following the date on which a Participant attains age
sixty-five (65).

(h) Participant. The term “Participant” shall mean the Chief Executive Officer,
the Chief Operating Officer and any other officer of the Company who is
designated by the Board of Directors of the Company and the Chief Executive
Officer to participate in the Plan, and who has not waived participation in the
Plan.

(i) Plan. The term “Plan” shall mean a deferred compensation plan set forth
herein, together with all amendments hereto, which Plan shall be called “The
Lubrizol Corporation Officers’ Supplemental Retirement Plan.”

(j) Change in Control. Effective February 26, 2001, the term “Change in Control”
shall mean the occurrence of any of the following events:

(i) The Company is merged, consolidated or reorganized into or with another
corporation or other legal person, and immediately after such merger,
consolidation or reorganization less than a majority of the combined voting
power of the then-outstanding securities of such corporation or person
immediately after such transaction are held in the aggregate by the holder of
the Voting Stock (as that term is hereafter defined) of the Company immediately
prior to such transaction;

(ii) The Company sells all or substantially all of its assets to any other
corporation or other legal person, less than a majority of the combined voting
power of the then-outstanding securities of such corporation or person
immediately after such sale are held in the aggregate by the holders of Voting
Stock of the Company immediately prior to such sale;

(iii) There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report), each as promulgated pursuant to the
Securities Exchange Act of 1934 (“Exchange Act”), disclosing that any person (as
the term “person” is used in Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act) has become the beneficial owner (as the term “beneficial owner” is
defined under Rule 13d-3 or any successor rule or regulation promulgated under
the Exchange Act) of securities representing 20 percent or more of the combined
voting power of the then-outstanding securities entitled to vote generally in
the election of directors of the Company (“Voting Stock”);

(iv) The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to Form 8-K or Schedule 14A (or any successor
schedule, form or report or item therein) that a change of control of the
Company has or may have occurred or will or may occur in the future pursuant to
any then-existing contract or transaction; or



--------------------------------------------------------------------------------

(v) If during any period of two consecutive years, individuals who at the
beginning of the such period constitute the Directors of the Company cease for
any reason to constitute at least a majority thereof, provided, however, that
for purposes of this clause (v), each Director who is first elected, or first
nominated by a vote of at least two thirds of the Directors of the Company (or a
committee thereof) then still in office who were Directors of the Company at the
beginning of any such period will be deemed to have been a Director of the
Company at the beginning of such period.

Notwithstanding the foregoing provisions of Section 1(j)(iii) or 1(j)(iv)
hereof, unless otherwise determined in a specific case by majority vote of the
Board of Directors of the Company, a “Change in Control” shall not be deemed to
have occurred for purposes of this Trust Agreement solely because (i) the
Company , (ii) an entity in which the Company directly or indirectly
beneficially owns 50 percent or more of the voting securities, or (iii) any
Company-sponsored employee stock ownership plan or any other employee benefit
plan of the Company, either files or becomes obligated to file a report or a
proxy statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K
or Schedule 14A (or any successor schedule, form or report or item therein)
under the Exchange Act, disclosing beneficial ownership by it of shares of
Voting Stock, whether in excess of 20 percent or otherwise, or because the
Company reports that a change in control of the Company has or may have occurred
or will or may occur in the future by reason of such beneficial ownership.

Section 2. Vesting. Effective February 24, 2003, a Participant who is the Chief
Executive Officer, Chief Operating Officer or President of the Company shall be
100 percent vested in his accrued supplemental retirement benefit hereunder. All
other Participants shall become 100 percent vested in his accrued supplemental
retirement benefit upon the earliest of the following events: his reaching age
60; his death; his becoming disabled and receiving benefits pursuant to the
Company’s long-term disability plan; or a Change of Control.

Section 3. Normal Retirement Benefit. Effective January 1, 2004, each
Participant who retires from employment with the Company on or after his Normal
Retirement Date shall receive, subject to the provisions of Sections 6 and 7, a
monthly supplemental retirement benefit which shall be equal to two percent
(2%) of his Final Average Pay multiplied by his Credited Service (up to 30
years) offset by the following amounts:

(a) Benefits payable to the Participant under the Lubrizol Pension Plan;

(b) Benefits payable to the Participant under The Lubrizol Corporation
Employees’ Stock Purchase and Savings Plan, excluding benefits attributable to
Matching Contributions, CODA Contributions, Supplemental Contributions, Rollover
Contributions or Transferred Contributions, as defined thereunder;



--------------------------------------------------------------------------------

(c) Benefits payable to the Participant under The Lubrizol Corporation
Employees’ Profit-Sharing Plan;

(d) Benefits payable to the Participant under The Lubrizol Corporation Excess
Defined Contribution Plan;

(e) Benefits payable to the Participant under The Lubrizol Corporation Excess
Defined Benefit Plan;

(f) The Participant’s Social Security benefits;

(g) Any other employer-provided benefits not specifically excluded herein which
are payable to the Participant pursuant to any qualified or nonqualified
retirement plan maintained by the Company.

Such offsets shall be determined using the actuarial factors provided in the
Lubrizol Pension Plan.

Section 4. Early Retirement Eligibility and Determination of Benefit. Effective
February 26, 2001, each Participant who retires from employment with the Company
at or after age 55, but prior to his Normal Retirement Date, shall receive a
percentage of his vested supplemental retirement benefit determined under
Section 3, in accordance with the early retirement schedule provided in the
Lubrizol Pension Plan.

Section 5. Termination of Employment. Effective February 26, 2001, if a
Participant terminates employment prior to age 55, he shall receive the
actuarial equivalent of his vested supplemental retirement benefit determined
under Section 3 in a single lump-sum payment; such actuarial equivalent of which
shall be calculated using the same actuarial factors and interest rates used in
the Lubrizol Pension Plan as in effect on the date the Participant terminates
employment in accordance with this Section 5.

Section 6. Payment to Participant. (Effective November 27, 1995)

(a) Each Participant who retires in accordance with Sections 3 or 4 shall
receive payment of his supplemental pension benefit under the Plan determined as
of his date of retirement in the standard form of benefit of a monthly
retirement benefit commencing within 30 days following retirement and payable to
such Participant for his lifetime following such retirement, with the
continuance to his Beneficiary of such amount after his death for the remainder,
if any, of the 120-month term that commenced with the date as of which the first
payment of such monthly benefit is made, and with any such monthly benefits
remaining unpaid upon the death of the survivor of the Participant and his
Beneficiary to be made to the estate of such survivor.

(b) Participants may instead elect within a 60 day period commencing 90 days
prior to retirement to receive the actuarial equivalent of the standard form of
benefit determined under paragraph a, on the date of retirement, in accordance
with any one of the following options:

(i) a single lump-sum payment payable within 30 days following retirement;



--------------------------------------------------------------------------------

(ii) effective October 1, 2000, a single lump-sum payment payable within 30 days
following the end of the calendar year in which the Participant retires.
Interest on the lump-sum deferral shall accrue and be paid with the lump-sum;
such interest to be computed at the applicable interest rate, as defined in
Section 417(e)(3)(A)(ii)(II) of the Code, in effect on the date of retirement;

(iii) a reduced monthly retirement benefit commencing within 30 days following
retirement and payable to such Participant for his lifetime following his
retirement, with the continuance of a monthly benefit equal to fifty percent
(50%) of such reduced amount after his death to his Beneficiary during the
lifetime of the Beneficiary, provided that such Beneficiary is living at the
time of such Participant’s retirement and survives him;

(iv) a reduced monthly retirement benefit commencing within 30 days following
retirement and payable to such Participant for his lifetime following his
retirement, with the continuance of a monthly benefit equal to one hundred
percent (100%) of such reduced amount after his death to his Beneficiary during
the lifetime of the Beneficiary, provided such Beneficiary is living at the time
of such Participant’s retirement and survives him.

(v) annual installments of up to ten payments, the first of which shall be paid
within 30 days following retirement, and subsequent installments of which shall
be paid on the anniversary date of the payment of the first installment. Such
installments shall be determined by dividing the commuted lump-sum equivalent of
the supplemental retirement benefit (determined in the same manner as under the
Lubrizol Pension Plan) by the number of installments to be paid and adjusting
for interest based on the interest rate used to determine the commuted lump-sum
payment. Installments after the first installment shall include such interest
which accrues during the 12-month period occurring since the date the prior
installment was paid.

Notwithstanding the foregoing provisions of the Plan to the contrary, if the
present actuarial value of any retirement benefit or survivor benefit under the
Plan to any person, determined as described above, is less than $25,000, such
benefit shall be paid in a single lump-sum payment to such person within 30 days
following retirement.

Section 7. Payment in the Event of Death Prior to Commencement of Distribution.
Effective February 26, 2001, if a Participant dies prior to commencement of
benefits under the Plan, his surviving spouse, if any, shall be eligible for a
survivor benefit which is equal to one-half of the reduced monthly benefit the
Participant would have received under the Plan if the Participant was 100
percent vested in his accrued supplemental retirement benefit, had terminated
employment on the day before his death and had elected to receive his benefit
hereunder in the form of a 50 percent joint and survivor annuity. In



--------------------------------------------------------------------------------

making the determinations and reductions required in this Section 7, the Company
shall apply the assumptions then in use under the Lubrizol Pension Plan. For
purposes hereof, a surviving spouse shall only be eligible for a benefit under
this Section 7, if such spouse had been married to the deceased Participant for
at least one year as of the date of the Participant’s death.

Section 8. Actuarial Factors. All actuarial assumptions and factors used in this
Plan shall be the same as those used in the Lubrizol Pension Plan.

Section 9. Funding. The obligation of the Company to pay benefits provided
hereunder shall be unfunded and unsecured and such benefits shall be paid by the
Company out of its general funds. In order to provide a source of payment for
its obligations under the Plan, the Company may cause a trust fund to be
maintained and/or arrange for insurance contracts. Subject to the provisions of
the trust agreement governing any such trust fund or the insurance contract, the
obligation of the Company under the Plan to provide a Participant with a benefit
shall nonetheless constitute the unsecured promise of the Company to make
payments as provided herein, and no person shall have any interest in, or a lien
or prior claim upon, any property of the Company.

Section 10. Plan Administrator. The Company shall be the plan administrator of
the Plan. The plan administrator shall perform all ministerial functions with
respect to the Plan. Further, the plan administrator shall have full power and
authority to interpret and construe the Plan and shall determine all questions
arising in the administration, interpretation, and application of the Plan. Any
such determination shall be conclusive and binding on all persons. The plan
administrator shall employ such advisors or agents as it may deem necessary or
advisable to assist it in carrying out its duties hereunder.

Section 11. Not a Contract of Continuing Employment. Nothing herein contained
shall be construed as a commitment or agreement on the part of the Participant
to continue his employment with the Company, and nothing herein contained shall
be construed as a commitment or agreement on the part of the Company to continue
the employment or the annual rate of compensation of the Participant for any
period, and the Participant shall remain subject to discharge to the same extent
as if this Plan had never been put into effect.

Section 12. Right of Amendment and Termination. Effective October 1, 1994, the
Company reserves the right to amend or terminate the Plan in whole or in part at
any time and to suspend operation of the Plan, in whole or in part, at any time,
by resolution or written action of its Board of Directors or by action of a
committee to which such authority has been delegated by the Board of Directors;
provided, however, that no amendment shall result in the forfeiture or reduction
of the interest of any Participant or person claiming under or through any one
or more of them pursuant to the Plan. Any amendment of the Plan shall be in
writing and signed by authorized individuals.

Section 13. Termination and Distribution of Accrued Benefits.

(a) The Plan may be terminated at any time by the Company, and in that event the
amount of the accrued benefits as of the date of such termination shall remain
an obligation of the Company and shall be payable as if the Plan had not been
terminated.



--------------------------------------------------------------------------------

(b) Effective December 31, 2004, this Plan is terminated with respect to further
accruals of benefits. Benefits which have accrued hereunder as of December 31,
2004 shall continue to be administered under the terms and provisions of this
Plan.

Section 14. Construction. Where necessary or appropriate to the meaning hereof,
the singular shall be deemed to include the plural, the plural to include the
singular, the masculine to include the feminine, and the feminine to include the
masculine.

Section 15. Severability. In the event any provision of the Plan is deemed
invalid, such provision shall be deemed to be severed from the Plan, and the
remainder of the Plan shall continue to be in full force and effect.

Section 16. Governing Law. Except as otherwise provided, the provisions of the
Plan shall be construed and enforced in accordance with the laws of the State of
Ohio.